Case 2:19-cv-00158-SJF-AYS Document 37 Filed 12/02/20 Page 1 of 1 PageID #: 129


                    CIVIL CAUSE FOR STATUS CONFERENCE

                                                                                          FILED
BEFORE: JUDGE FEUERSTEIN
                                                                                          CLERK
                                                                              12:19 pm, Dec 02, 2020
DATE: December 2, 2020        TIME: 30 minutes                                    U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF NEW YORK
CASE NUMBER: 2:19-cv-00158-SJF-AYS                                                LONG ISLAND OFFICE


CASE TITLE:        Chambers v. County Of Nassau et al


PLTFFS ATTY: Eugene Kroner
            X present                                not present




DEFTS ATTY:Jenine Rogers
          X   present                                not present




COURT REPORTER:                              COURTROOM DEPUTY: BRYAN MORABITO

OTHER:

 X     CASE CALLED.

       DECISION:      ORDER(S) SIGNED / ENTERED ON THE RECORD / RESERVED.

OTHER: Outstanding discovery is respectfully referred to the assigned magistrate judge.         All

discovery shall be complete by 8/2/2021.   A further telephone conference is scheduled before Judge

Feuerstein on 10/4/2021 at 10:00am.   At the designated time, the parties shall

call     Chambers'       teleconferencing           number,      (877)     336-1280       ,   and

follow the automated instructions; the access code is: 7215690
